                                Case 3:20-cv-02731-VC Document 547 Filed 08/13/20 Page 1 of 10



                       1   Susan E. Coleman (SBN 171832)
                           E-mail: scoleman@bwslaw.com
                       2   BURKE, WILLIAMS & SORENSEN, LLP
                           444 South Flower Street, Suite 2400
                       3   Los Angeles, CA 90071-2953
                           Tel: 213.236.0600       Fax: 213.236.2700
                       4
                           Attorneys for Respondents-Defendants
                       5   THE GEO GROUP, INC. (Sued herein as
                           GEO GROUP, INC.) and NATHAN ALLEN
                       6
                       7
                       8                              UNITED STATES DISTRICT COURT
                       9                            NORTHERN DISTRICT OF CALIFORNIA
                      10                                   SAN FRANCISCO DIVISION
                      11
                      12   ANGEL DE JESUS ZEPEDA RIVAS,                     Case No. 3:20-cv-02731-VC
                           BRENDA RUIZ TOVAR, LAWRENCE
                      13   MWAURA, LUCIANO GONZALO                          DEFENDANTS THE GEO
                           MENDOZA JERONIMO, CORAIMA                        GROUP INC. AND NATHAN
                      14   YARITZA SANCHEZ NUÑEZ,                           ALLEN’S BRIEF RE COVID-19
                           JAVIER ALFARO, DUNG TUAN                         TESTING OF GEO STAFF
                      15   DANG,
                                                                            Judge:   Hon. Vince Chhabria
                      16                    Petitioners-Plaintiffs,
                      17   v.
                      18   DAVID JENNINGS, Acting Director of
                           the San Francisco Field Office of U.S.
                      19   Immigration and Customs Enforcement;
                           MATTHEW T. ALBENCE, Deputy
                      20   Director and Senior Official Performing
                           the Duties of the Director of the U.S.
                      21   Immigration and Customs Enforcement;
                           U.S. IMMIGRATION AND CUSTOMS
                      22   ENFORCEMENT; GEO GROUP, INC.;
                           NATHAN ALLEN, Warden of Mesa
                      23   Verde Detention Facility,
                      24                    Respondents-Defendants.
                      25
                      26            Defendants The GEO Group, Inc. and Facility Administrator Nathan Allen
                      27   object to mandatory testing of its staff. GEO is already taking numerous measures
                      28   at Mesa Verde including: screening staff for symptoms, exposure and elevated
B URKE , W ILLI AM S &                                                                             3:20-CV-02731-VC
   S ORENS EN , LLP        SD #4832-3604-1415 v1                      -1-            DEFENDANTS’BRIEF RE COVID-19
  ATTO RNEY S AT LAW
     LOS A NG EL ES                                                                          TESTING OF GEO STAFF
                                Case 3:20-cv-02731-VC Document 547 Filed 08/13/20 Page 2 of 10



                       1   temperature upon arrival; imposing a 10-day home quarantine if employees have
                       2   symptoms or a positive test; and requiring all staff to wear PPE including masks.
                       3   Given these measures, and GEO’s adherence to CDC guidelines for custody
                       4   facilities, Plaintiffs do not meet the high standard to obtain an injunction requiring
                       5   mandatory and repeated testing.
                       6   I.       INTRODUCTION
                       7            Plaintiffs propose testing of employees every two (2) days for an indefinite
                       8   time period, which is not feasible at Mesa Verde. This proposal also goes far
                       9   beyond CDC guidelines for correctional and custody facilities (including detention
                      10   facilities), which do not recommend regular or mandatory testing of staff who lack
                      11   any COVID-19 symptoms. GEO is taking all appropriate measures required by the
                      12   CDC, so mandatory regular testing of staff should not be court ordered. Plaintiffs’
                      13   comparison to nursing homes and schools is not apt here, when the CDC has
                      14   specific guidelines for correctional and detention facilities. Not even hospitals have
                      15   recommendations by the CDC for the mandatory testing requested by Plaintiffs.
                      16   II.      CURRENT GEO EMPLOYEE MEASURES AT MESA VERDE
                      17            Facility Administrator Allen and others at GEO have been monitoring the
                      18   COVID-19 guidelines issued by the Centers for Disease Control (CDC), in an effort
                      19   to stay current with the recommendations applicable to detention centers. (Allen
                      20   Decl. ¶ 2.) GEO has continued modifying and updating procedures at Mesa Verde
                      21   Detention Facility in order to comply with these CDC guidelines. (Id .) It has been
                      22   Allen’s goal since the pandemic began to keep both detainees and staff healthy and
                      23   safe. (Id .)
                      24            Currently, staff at Mesa Verde is screened upon arrival at work for symptoms
                      25   of COVID-19, close contact with anyone who has tested positive, or a fever. If the
                      26   temperature exceeds 100.4º, or if the person has any other symptoms, the person is
                      27   instructed to go home and contact a health care provider. (Allen Decl. ¶ 3.) Flyers
                      28   are posted upon entry into the facility and throughout various areas of the facility
B URKE , W ILLI AM S &                                                                            3:20-CV-02731-VC
   S ORENS EN , LLP        SD #4832-3604-1415 v1                      -2-           DEFENDANTS’BRIEF RE COVID-19
  ATTO RNEY S AT LAW
     LOS A NG EL ES
                                                                                            TESTING OF GEO STAFF
                             Case 3:20-cv-02731-VC Document 547 Filed 08/13/20 Page 3 of 10



                       1   about symptoms of COVID-19, to go home if employees have any symptoms,
                       2   washing hands and surfaces, wearing masks and socially distancing to minimize the
                       3   risk of spreading infection. (Id ., ¶¶ 3-5, 10-11.)
                       4            GEO staff persons are tested on their own as needed via their primary care
                       5   physicians and/or local public test sites such as the Kern County Fairgrounds. Staff
                       6   persons are required to report any positive COVID-19 result to the Facility and then
                       7   quarantine at home thereafter for a minimum of 10 days. (Allen Decl. ¶ 6.) If a
                       8   staff person tests positive, then contact tracing is conducted and anyone who was in
                       9   close contact with the person within 48 hours of the last time worked is advised of
                      10   their exposure. (Id ., ¶ 7.)
                      11            Return to work guidelines in compliance with CDC recommendations are
                      12   strictly followed. Employees who had close contact with someone who has tested
                      13   positive for COVID-19 and are asymptomatic are permitted to work under
                      14   following conditions: (1) they complete the Employee Wellness Screening each
                      15   day prior to work; (2) they wear a face mask at all times while in the workplace for
                      16   14 days after last exposure; (3) they practice social distancing as work duties
                      17   permit; and (4) all areas such as offices, bathrooms, common areas and shared
                      18   equipment are cleaned and disinfected regularly. (Allen Decl. ¶ 8.) If staff persons
                      19   are symptomatic, they are placed on leave and may return to work after they have
                      20   had no fever (temperature is below 100.4º) for at least 24 hours (without the use of
                      21   medicine that reduces fevers) and other symptoms have improved (for example,
                      22   when their cough or shortness of breath has improved) and they have completed a
                      23   self-quarantine period of 10 days after last exposure. (Id .)
                      24            GEO staff is also required to wear Personal Protective Equipment (PPE)
                      25   including face masks while at work when in the presence of others (i.e. unless alone
                      26   outside or in a staff office). Wearing masks is reportedly the best way to prevent
                      27   transmission of COVID-19 between persons. (Allen Decl. ¶ 9.)
                      28   ///
B URKE , W ILLI AM S &                                                                            3:20-CV-02731-VC
   S ORENS EN , LLP        SD #4832-3604-1415 v1                      -3-           DEFENDANTS’BRIEF RE COVID-19
  ATTO RNEY S AT LAW
     LOS A NG EL ES
                                                                                            TESTING OF GEO STAFF
                             Case 3:20-cv-02731-VC Document 547 Filed 08/13/20 Page 4 of 10



                       1
                       2   III.     STANDARD FOR PRELIMINARY INJUNCTION
                       3            “A preliminary injunction is an extraordinary and drastic remedy; it is never
                       4   awarded as of right.” M u naf v.Geren, 553 U.S. 674, 690 (2008). “A plaintiff
                       5   seeking a preliminary injunction must establish that he is likely to succeed on the
                       6   merits, that he is likely to suffer irreparable harm in the absence of preliminary
                       7   relief, that the balance of equities tips in his favor, and that an injunction is in the
                       8   public interest.” W interv.N atu ralRes.D ef.C ou ncil,Inc.,555 U.S. 7, 20 (2008).
                       9            To succeed on the merits here, Plaintiffs must show a likelihood to prevail
                      10   under the Fourteenth Amendment, which requires they establish “deliberate
                      11   indifference” on the part of Defendants. Farmerv.B rennan, 511 U.S. 825, 846
                      12   (1994) (Eighth Amendment); K ingsley v.H end rickson, 576 U.S. 389, 135 S.Ct.
                      13   2466, 2473-74 (2015) (Fourteenth Amendment). As the Ninth Circuit has
                      14   explained, “[d]eliberate indifference is the conscious or reckless disregard of the
                      15   consequences of one’s acts or omissions. It entails something more than negligence
                      16   but is satisfied by something less than acts or omission for the very purpose of
                      17   causing harm or with knowledge that harm will result.” Ganttv.C ity of L os
                      18   A ngeles, 717 F.3d 702, 708 (9th Cir. 2013).
                      19            For a Fourteenth Amendment claim, Plaintiffs must prove objective
                      20   deliberate indifference. Gord on v.C ity of O range, 888 F.3d 1118, 1124-25 (9th Cir.
                      21   2018) (“[C]laims for violations of the right to adequate medical care brought by
                      22   pretrial detainees against individual defendants under the Fourteenth Amendment
                      23   must be evaluated under and objective deliberate indifference standard” ) (internal
                      24   quotations omitted). The Ninth Circuit has developed a four-part test to determine
                      25   objective deliberate indifference: (i) the defendant made an internal decision with
                      26   respect to the conditions under which the plaintiff was confined; (ii) those
                      27   conditions put the plaintiff at substantial risk of suffering serious harm; (iii) the
                      28   defendant did not take reasonable available measures to abate that risk, even though
B URKE , W ILLI AM S &                                                                              3:20-CV-02731-VC
   S ORENS EN , LLP        SD #4832-3604-1415 v1                      -4-             DEFENDANTS’BRIEF RE COVID-19
  ATTO RNEY S AT LAW
     LOS A NG EL ES
                                                                                              TESTING OF GEO STAFF
                             Case 3:20-cv-02731-VC Document 547 Filed 08/13/20 Page 5 of 10



                       1   a reasonable official in the circumstances would have appreciated the high degree
                       2   of risk involved –making the consequences of defendant’s conduct obvious; and
                       3   (iv) by not taking such measures, the defendant caused the plaintiff’s injuries.
                       4   Gord on, 888 F.3d at 1125.
                       5   IV.      PLAINTIFFS ARE NOT ENTITLED TO RELIEF BECAUSE GEO
                       6            DEFENDANTS ARE NOT DELIBERATELY INDIFFERENT
                       7            Plaintiffs seek measures far exceeding CDC guidelines for staff at detention
                       8   facilities. In fact, they seek to impose requirements akin to nursing homes. But
                       9   GEO is adhering to the recommended measures for staff at custody facilities, as set
                      10   forth in Facility Administrator Allen’s declaration. (See generally, Allen Decl.)
                      11   CDC guidance pertaining to “Interim Considerations for SARS-CoV-2 Testing in
                      12   Correctional and Detention Facilities supports the approach taken at Mesa Verde,
                      13   stating: “All staff with suspected or confirmed COVID-19 should wear cloth face
                      14   coverings (unless contraindicated), self-isolate at home, connect with appropriate
                      15   medical care as soon as possible, and follow medical care and instructions.” 1
                      16            The list of potential COVID-19 symptoms (according to the most recent
                      17   CDC guidelines) is very long and includes symptoms that are often attributable to
                      18   other causes. It is therefore important for staff persons who believe they may have a
                      19   symptom consistent with COVID-19 to undergo a medical evaluation and to be
                      20   assessed by a medical professional who can better determine whether testing is
                      21   warranted in light of their symptomatology. This is particularly important given
                      22   that testing resources are at a premium and, as this Court well knows, testing
                      23   volumes and turnaround times statewide are stretched thin.
                      24            To further safeguard the detained population and staff members from the
                      25   risks of COVID-19, GEO’s plan provides that staff persons who are sick shall stay
                      26
                           1 CDC’s Interim Considerations for SARS-CoV-2 Testing in Correctional and Detention
                      27   Facilities, last updated July 7, 2020, is available at https://www.cdc.gov/coronavirus/2019-
                           ncov/community/correction-detention/testing.html
                      28
B URKE , W ILLI AM S &                                                                                       3:20-CV-02731-VC
   S ORENS EN , LLP        SD #4832-3604-1415 v1                             -5-               DEFENDANTS’BRIEF RE COVID-19
  ATTO RNEY S AT LAW
     LOS A NG EL ES
                                                                                                       TESTING OF GEO STAFF
                             Case 3:20-cv-02731-VC Document 547 Filed 08/13/20 Page 6 of 10



                       1   home and consult their primary care physician. (Allen Decl. ¶¶ 3-5.) Personnel
                       2   who develop fever, respiratory symptoms, or other COVID-related symptoms are
                       3   also instructed not to report to work, contact medical personnel, and to notify their
                       4   supervisor. (Id .) While at work, GEO staff is required to wear masks while
                       5   working in the presence of anyone else. (Id . ¶ 9.) Staff and detainees are all
                       6   reminded to wear masks, distance from others, not to touch one’s face/eyes/nose,
                       7   and cleaning and disinfecting frequently touched items. (Id . ¶ 10.)
                       8            Thus, because GEO’s COVID-19 is based upon current CDC guidance and
                       9   recommendations, in addition to recently added regular testing of detainees,
                      10   Defendants cannot possibly be disregarding an excessive risk to staff or detainee
                      11   health or safety. A mere difference in medical opinion cannot support a finding of
                      12   deliberate indifference. S ee Togu chiv.C hu ng, 391 F.3d 1051, 1058 (9th Cir.
                      13   2004); Jackson v.M cIntosh, 90 F.3d 330, 332 (9th Cir. 1996); Sanchez v.V ild , 891
                      14   F.2d 240, 242 (9th Cir. 1989); C olwellv.B annister, 763 F.3d 1050, 1068 (9th Cir.
                      15   2014) (“A difference of opinion between a physician and the prisoner— or between
                      16   medical professionals— concerning what medical care is appropriate does not
                      17   amount to deliberate indifference.” (citation and quotation marks omitted).)
                      18   Accordingly, Plaintiffs are not entitled to the relief they seek here.
                      19            Further, for any preliminary injunction, relief must be narrowly drawn,
                      20   extend no further than necessary to correct the harm, and be the least intrusive
                      21   means of addressing the violation of the federal right(s) or correcting the harm. S ee
                      22   18 U.S.C. § 3626(a)(2) (setting requirements for prospective relief in any civil
                      23   action with respect to prison conditions). Plaintiffs’plan to require mandatory
                      24   testing of staff every 2 days for an indefinite period is unduly burdensome and not
                      25   narrowly tailored. There is no showing that, given staff requirements to wear
                      26   masks, staff is transmitting COVID to detainees as opposed to detainees having
                      27   brought the virus in during intake, particularly since the detainees at Mesa Verde
                      28   are largely non-compliant with CDC and GEO recommendations to wear face
B URKE , W ILLI AM S &                                                                            3:20-CV-02731-VC
   S ORENS EN , LLP        SD #4832-3604-1415 v1                     -6-            DEFENDANTS’BRIEF RE COVID-19
  ATTO RNEY S AT LAW
     LOS A NG EL ES
                                                                                            TESTING OF GEO STAFF
                               Case 3:20-cv-02731-VC Document 547 Filed 08/13/20 Page 7 of 10



                       1   masks and socially distance from others. Even if the Court were to require baseline
                       2   testing of staff, there is no reason why staff would need to retest three times per
                       3   week.
                       4            Masks are touted by the CDC as a critical tool to prevent the spread of the
                       5   disease. The CDC issued a press release dated July 14, 20202, citing an article in
                       6   the Journal of the American Medical Association (JAMA) affirming that cloth face
                       7   coverings are a “critical tool in the fight against COVID-19 that could reduce the
                       8   spread of the disease, particularly when used universally within communities.
                       9   There is increasing evidence that cloth face coverings help prevent people who
                      10   have COVID from spreading the virus to others.” CDC Director Dr. Robert R.
                      11   Redfield was quoted as noting: “Cloth face coverings are one of the most powerful
                      12   weapons we have to slow and stop the spread of the virus –particularly when used
                      13   universally within a community setting. All Americans have a responsibility to
                      14   protect themselves, their families, and their communities.”
                      15            This article included a case study from CDC’s Morbidity and Mortality
                      16   Weekly Report (MMWR), showing that wearing a mask prevented the spread of
                      17   infection from two hair stylists to their customers in Missouri. The results of the
                      18   Missouri case study provide further evidence on the benefits of wearing a mask. As
                      19   the CDC noted, the “investigation focused on two hair stylists — infected with and
                      20   having symptoms of COVID-19 — whose salon policy followed a local ordinance
                      21   requiring cloth face coverings for all employees and patrons.3 The investigators
                      22   found that none of the stylists’139 clients or secondary contacts became ill, and all
                      23
                           2
                            https://www.cdc.gov/media/releases/2020/p0714-americans-to-wear-masks.html,
                      24   citing CDC Editorial in JAMA: Brooks JT, Butler JC, Redfield RR. Time for
                           universal masking and prevention of transmission of SARS-CoV-2. JAMA.
                      25   Published online July 14, 2020. Doi:10.100/jama.2020.13107
                           https://jamanetwork.com/journals/jama/fullarticle/10.1001/jama.2020.13107
                      26
                           3
                            MMWR Article: No Transmission of Symptomatic SARS-CoV-2 After
                      27   Significant Exposure With Universal Face Mask Use at a Hair Salon –Springfield,
                           Missouri, May 2020
                      28   https://www.cdc.gov/mmwr/volumes/69/wr/mm6928e2.htm?s_cid=mm6928e2_w
B URKE , W ILLI AM S &                                                                            3:20-CV-02731-VC
   S ORENS EN , LLP        SD #4832-3604-1415 v1                      -7-           DEFENDANTS’BRIEF RE COVID-19
  ATTO RNEY S AT LAW
     LOS A NG EL ES
                                                                                            TESTING OF GEO STAFF
                               Case 3:20-cv-02731-VC Document 547 Filed 08/13/20 Page 8 of 10



                       1   67 clients who volunteered to be tested showed no sign of infection.” Given the
                       2   Missouri study and other medical evidence, while Plaintiffs will point to the rates of
                       3   infection in Kern County as an indicator that staff is bringing the virus into the
                       4   facility, it is actually more likely that detainees –who are generally not complying
                       5   with recommendations to wear masks –are the source of any virus spread as
                       6   opposed to the staff who are wearing masks within the facility. Accordingly, this
                       7   Court should focus on increasing detainee adherence to CDC guidelines including
                       8   wearing masks and socially distancing from others to decrease COVID cases.
                       9            Rather than ordering mandatory staff testing, this Court may instead simply
                      10   mandate that GEO’s plan continue to comply with current CDC recommendations
                      11   as they continue to evolve. A court order mandating anything beyond that would
                      12   hinder GEO’s ability to adjust its plan at a time when flexibility and adoption of
                      13   evolving standards is critical to mitigating the spread of COVID-19.
                      14   V.       COMPARISON TO NURSING HOMES OR SCHOOLS IS NOT APT,
                      15            GIVEN CDC GUIDELINES FOR CUSTODY FACILITIES
                      16            Plaintiffs suggest using CDC guidelines set forth for nursing homes or
                      17   schools4. However, these are inapplicable. The specific guidelines developed and
                      18   updated by CDC for correctional and detention facilities should be used instead, for
                      19   the reasons set forth below.
                      20            First, nursing homes contain, by definition, people who are typically at least
                      21   65 years of age. Approximately 33.8% of nursing home residents are 85 years to 94
                      22   years old, 26.4% are between 75 and 84, and 16.5% are between 65 and 74 years of
                      23   age, and 7.8% are 95 years of age or older5. These elderly populations also often
                      24   have underlying health conditions such as dementia or Alzheimer’s, putting them at
                      25
                      26   4
                             In meet and confer discussions with Plaintiffs’counsel, they referred to nursing
                           home staff and resident testing recommendations by CDC, as well as testing of
                      27   educators    and staff in education settings.
                           5
                             U.S. News & World Report, October 11, 2019, N u rsingH ome Facts and
                      28   S tatistics, by Elaine Howley.
B URKE , W ILLI AM S &                                                                             3:20-CV-02731-VC
   S ORENS EN , LLP        SD #4832-3604-1415 v1                      -8-            DEFENDANTS’BRIEF RE COVID-19
  ATTO RNEY S AT LAW
     LOS A NG EL ES
                                                                                             TESTING OF GEO STAFF
                               Case 3:20-cv-02731-VC Document 547 Filed 08/13/20 Page 9 of 10



                       1   additional risk in terms of both health and non-compliance with wearing masks. In
                       2   contrast, detention facilities have much younger populations. The average detainee
                       3   age across facilities in California is 33 years old, with the largest age group 25-34
                       4   years of age6. While there are outliers for both age and health conditions, the
                       5   younger age alone puts detainees at lower risk of a severe infection.
                       6            Second, educational settings are distinct from correctional or detention
                       7   facilities. Children are less likely to be compliant with masks than adults because of
                       8   decreased volition and cognition (depending on the age). While currently the
                       9   detainee population is largely non-compliant, they are adults with cognitive abilities
                      10   that have the ability to understand and adhere to rules, and the first steps should
                      11   focus on gaining their compliance rather than giving up and imposing
                      12   uncomfortable and invasive testing on staff instead. Further a review of CDC
                      13   protocol for opening K-12 education does not state that testing of staff should be
                      14   required7. Rather, it advocates screening, testing symptomatic individuals, contact
                      15   tracing, and isolation/quarantine as needed. This is the same protocol GEO is
                      16   already following for its staff, with the testing done by employees’primary care
                      17   physician as needed. Nothing in the CDC guidelines for K1-12 schools indicates
                      18   that educators should be tested at or by the school or that such testing should be
                      19   done every other day, only that it be provided to symptomatic individuals.
                      20   ///
                      21   ///
                      22   ///
                      23   ///
                      24   ///
                      25
                      26   6
                             Immigration Detention in California, DOJ Review dated February 2019, at 17.
                           https://oag.ca.gov/sites/all/files/agweb/pdfs/publications/immigration-detention-
                      27   2019.pdf
                           7
                             See https://www.cdc.gov/coronavirus/2019-ncov/community/schools-childcare/k-
                      28   12-testing.html
B URKE , W ILLI AM S &                                                                             3:20-CV-02731-VC
   S ORENS EN , LLP        SD #4832-3604-1415 v1                      -9-            DEFENDANTS’BRIEF RE COVID-19
  ATTO RNEY S AT LAW
     LOS A NG EL ES
                                                                                             TESTING OF GEO STAFF
                             Case 3:20-cv-02731-VC Document 547 Filed 08/13/20 Page 10 of 10



                       1   VI.      CONCLUSION
                       2            Plaintiffs have not demonstrated that they are entitled to the injunctive relief
                       3   they request. But even if they could demonstrate Defendants’deliberate
                       4   indifference to the COVID-19 pandemic, they still would not be entitled to their
                       5   requested relief of testing staff every two days because it is not narrowly drawn.
                       6   Their motion should therefore be denied. GEO should be permitted and encouraged
                       7   to continue its adherence to CDC protocol and recommendations as they evolve.
                       8   Dated: August 13, 2020                     BURKE, WILLIAMS & SORENSEN, LLP
                       9
                      10                                              By: /s/ Su san E .C oleman
                                                                           Susan E. Coleman
                      11
                                                                      Attorneys for Defendants
                      12                                              THE GEO GROUP, INC. and NATHAN
                                                                      ALLEN
                      13
                      14
                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
B URKE , W ILLI AM S &                                                                              3:20-CV-02731-VC
   S ORENS EN , LLP        SD #4832-3604-1415 v1                      - 10 -          DEFENDANTS’BRIEF RE COVID-19
  ATTO RNEY S AT LAW
     LOS A NG EL ES
                                                                                              TESTING OF GEO STAFF
